UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q þ Quarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended April 2, 2010 Or o Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Commission file number 001-13403 AMERICAN ITALIAN PASTA COMPANY (Exact name of registrant as specified in its charter) Delaware 84-1032638 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 4100 N.Mulberry Drive, Suite 200 Kansas City, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (816)584-5000 NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes þ No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes  No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer  Accelerated filerþ Non-accelerated filer  Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes  No þ As of April 30, 2010, the Registrant had 21,755,156 shares of common stock, par value $0.001 per share, outstanding. AMERICAN ITALIAN PASTA COMPANY Form 10-Q Fiscal Quarter Ended April 2, 2010 Table of Contents Part I - Financial Information
